Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Compact Prosecution
Examiner would like to propose amending the independent claims to include the limitations in dependent claims: wherein the clustering is performed to yield for a cluster of average or below average sentences, a mean noun to verb ratio of approximately between 0.33 and 0.45 and wherein the clustering is performed to yield for a cluster of irrelevant sentences, a mean noun-to-verb ratio of approximately 0.45 or more.
Allowable Subject Matter
Claims 12, 16-18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15 and 19-23 are rejected under 35 U.S.C. 103 as being patentable over Agrawal (US20180357608) in view Castellanos (2003/0236659).
Claim 1, Agrawal  discloses a method for managing a computer database having a plurality of data entries, (Job Profile database 118 shown in fig. 1) comprising:
generating a description text field of a data entry of the computer database (Section 0034 and 0035- the professional capabilities such as Core capabilities  and leadership capabilities as shown in Table reads on the text field)  by classifying sentences of one or more text streams, (Section 0022, lines 2-4- thus aggregating the various filters to classify job postings/ dimensions in the data entry) 
wherein the classifying comprises identifying, for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry. (Section 0055- thus “it is determined if a sentence is relevant by indicating Yes/No”) 
Agrawal does not disclose where the text stream is stored or does not disclose that the text stream (job postings) is stored in corpus. 
Castellanos discloses clustering documents stored in a document Collection. (Document Collection 101 shown in Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching that the job postings (stream of text) can be stored in a collection. The motivation is that storing the text stream in the collection makes extracting the documents for clustering or classification effective. 
(Agrawal: Section 0064, lines 1-4- thus job profile database) wherein the data entry comprises a job profile, and wherein the job profile comprises a job title text field and a job description text field. (Agrawal: Section 0064, technical skills and professional capabilities  reads on the job title text field) 
Claim 3, Agrawal in view of Castellanos discloses wherein a text stream comprises one or more paragraphs. (Agrawal: Section 0052, lines 4-5 thus “determines whether a sentence includes one or more capabilities”- hence the sentence reads on the paragraphs) 
Claim 4, Agrawal in view of Castellanos discloses wherein a text stream comprises a document, (Castellanos: Section 0014, line 2 documents) wherein the document comprises one or more paragraphs. (Agrawal: Section 0058, lines 1-4- thus the job postings reads on the document which includes one or more paragraphs) 
Claim 5, Agrawal in view of Castellanos discloses that the method further comprising ingesting one or more text streams from the text stream corpus. (Agrawal: Section 0058, lines 1-4 the text of the job posting are ingested into the job profile database from the knowledge base 112- See Section 0029, lines ) 
Claim 6, Agrawal in view of Castellanos discloses further comprising extracting features from at least one sentence of at least one text stream ingested from the text stream corpus. (Agrawal: Section 0029, lines 6-9- thus other features not provided by the job postings are extracted) 
(Agrawal: Section 0024, lines 3 segmenting sentence) with parts-of-speech and a frequency of the parts-of­speech, using a natural language processing program. (Castellanos: Section 0014, lines 3-5- thus features are selected based on one of the parts of speech) 
Claim 8, Agrawal in view of Castellanos discloses wherein extracting features further comprises determining, for the at least one sentence, (Agrawal: Section 0024, lines 3 segmenting sentence)  a percentage of tag frequency relative to a total number of parts-of-speech tags in the at least one sentence. (Castellanos: Section 0052, lines 3-6- thus the frequency of occurrence for noun reads on total number of parts of speech) 
Claim 9, Agrawal in view of Castellanos discloses wherein the percentage of tag frequency is determined for any one or more of a verb part-of-speech tag relative to a noun part-of-speech tag; (Castellanos: Section 0053, term frequency of verb is updated) 
an adjective part-of-speech tag relative to a noun part-of-speech tag; and any other part-of-speech tag relative to any other part-of-speech tag. (Castellanos: Section 0054, lines 2-7- list of adjectives and frequency of occurrence) 
Claim 10, Agrawal in view of Castellanos discloses wherein identifying, for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry, (Agrawal: Section 0055- thus “it is determined if a sentence is relevant by indicating Yes/No”) 
(Agrawal: Section 0022 lines 3-5- thus these filters are inherently extracted from the job postings and therefore reads on the unsupervised learning process) 

Claim 11, Agrawal in view of Castellanos discloses wherein identifying, for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry, (Section 0055- thus “it is determined if a sentence is relevant by indicating Yes/No”) 
 comprises clustering the given sentence relative to a plurality of other sentences using k-means clustering. (Castellanos: Section 0082, lines 2-3 thus K-means of clustering) 
Claim 12, Please see item 3.
Claim 13, Agrawal in view of Castellanos discloses wherein K=2. (Agrawal: Section 0055- thus “it is determined if a sentence is relevant by indicating Yes/No” hence K is 2 because it is either Yes or No relevant or irrelevant) 
Claim 14, Agrawal in view of Castellanos discloses that the method further comprising presenting results of the classifying to a user; (Agrawal: Section 0035- thus the list of filters shown in table 1 such as communication and Innovation are presented to the user) and revising the classifying based on feedback received from the user. (Castellanos: Section 0071, lines 4-7- thus progressive refinement reads on revising the classification) 
(Agrawal: Section 0022,lines 3 “Aggregates reads on the classifying”)  based on feedback received from the user comprises using at least one additional feature, removing at least one used feature, or both. (Castellanos: Section 0074, lines TF-IDF reads on removing features from the list) 
           Claims 16-18, Please see item 3.
Claim 19, Agrawal discloses a computer program product for managing a computer database having a plurality of data entries, (Job Profile database 118 shown in fig. 1) comprising one or more tangible non-transitory storage media storing programming instructions for execution by a processor to perform a method, (Section 0074- HDD 708 stores a program that can executes various processes) the programming instructions comprising instructions for: 
generating a description text field of a data entry of the computer database (Section 0034 and 0035- the professional capabilities such as Core capabilities  and leadership capabilities as shown in Table reads on the text field) by classifying sentences of one or more text streams (Section 0022, lines 2-4- thus aggregating the various filters to classify job postings/ dimensions in the data entry) 
wherein the classifying comprises identifying, for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry. (Section 0055- thus “it is determined if a sentence is relevant by indicating Yes/No”) 
Agrawal does not disclose where the text stream is stored or does not disclose that the text stream (job postings) is stored in corpus. 
(Document Collection 101 shown in Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching that the job postings (stream of text) can be stored in a collection. The motivation is that storing the text stream in the collection makes extracting the documents for clustering or classification effective. 
Claim 20, Agrawal discloses a computer system for managing a computer database having a plurality of data entries (Job Profile database 118 shown in fig. 1) comprising one or more processors; 
and one or more non-transitory tangible storage media storing programming instructions for execution by the one or more processors to perform a method, (Section 0074- HDD 708 stores a program that can executes various processes)  the programming instructions comprising instructions for
generating a description text field of a data entry of the computer database (Section 0034 and 0035- the professional capabilities such as Core capabilities  and leadership capabilities as shown in Table reads on the text field) by classifying sentences of one or more text streams  (Section 0022, lines 2-4- thus aggregating the various filters to classify job postings/ dimensions in the data entry) 
 wherein the classifying comprises identifying, for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry. (Section 0055- thus “it is determined if a sentence is relevant by indicating Yes/No”)

Castellanos discloses clustering documents stored in a document Collection. (Document Collection 101 shown in Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching that the job postings (stream of text) can be stored in a collection. The motivation is that storing the text stream in the collection makes extracting the documents for clustering or classification effective. 
Claim 21, Agrawal discloses a method for generating electronic natural language text using an input text and a text stream, (Section 0049- Natural Language Classifier) comprising: 
clustering, a first plurality of sentences of the text stream as relevant to the input text and a second plurality of sentences of the text stream as irrelevant to the input text. (Section 0055- thus “it is determined if a sentence is relevant by indicating Yes/No”)
Agrawal does not disclose using one or more ratios of parts-of-speech as features to generate clusters.
Castellanos discloses using one or more ratios of parts-of-speech as features to generate clusters. (Section 0047, lines 1-9- tagging the part of speech of each word such as nouns , verbs and adjective) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching that the job postings 
Claim 22, Agrawal in view of Castellanos discloses wherein the clustering yields k clusters each having a mean ratio of parts-of-speech. (Agrawal: Section 0055- thus “it is determined if a sentence is relevant by indicating Yes/No- thus the ratio is 1:1) 
Claim 23, Agrawal in view of Castellanos discloses wherein K=2. (Agrawal: Section 0055- thus “it is determined if a sentence is relevant by indicating Yes/No” hence K is 2 because it is either Yes or No relevant or irrelevant)
Claim 24, Please see item 3.

	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Brun (US20140067370) discloses method for extracting opinion-related pat­terns includes receiving a corpus of reviews, each of the reviews in the corpus including an explicit rating of a topic. At least a portion of the reviews is partitioned among a pre­defined plurality of classes, based on the explicit ranking.
         Zhu (US20210150594)  discloses he topics words extracted from job postings and professional profiles 214 in the relevant fields (e.g., key dishwasher or other appliances manufacturers) can reveal the future trend of a product, as the industry will want to hire talents who have relevant knowledge and skills for the research and develop­ment of the product. For example, if extracted topic words from the talent data in the dishwasher .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        01/27/2022